                        Case 13-11952-MFW               Doc 1891       Filed 12/30/19        Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         ------------------------------------------------------x
         In re                                                 :    Chapter 11
                                                               :
         Rural/Metro Corporation,1                             :    Case No. 13-11952 (MFW)
                                                               :
                           Reorganized Debtor.                 :
                                                               :    Obj. Deadline: January 14, 2020 at 4:00 p.m. (ET)
         ------------------------------------------------------x

                            NOTICE OF PERIODIC DISTRIBUTION
             TO HOLDERS OF SUBSEQUENTLY ALLOWED OTHER UNSECURED CLAIMS

                        PLEASE TAKE NOTICE that, on February 4, 2014, the above-captioned
         reorganized debtor (the “Reorganized Debtor”) filed the Debtors’ Motion for an Order
         Establishing Distributable Claims Amount and Distributable Claims Percentage in Connection
         with the Debtors’ Confirmed and Effective First Amended Joint Plan of Reorganization [Docket
         No. 998] (the “Motion”).2

                       PLEASE TAKE FURTHER NOTICE that, on February 21, 2014, the Court
         entered an order approving the Motion [Docket No. 1025] (the “Interim Distribution Procedures
         Order”).

                        PLEASE TAKE FURTHER NOTICE that the Reorganized Debtor has
         determined to make an interim distribution in the amount of $194,376.60 (the “Additional
         Distribution”) to the holders of certain Other Unsecured Claims electing the Cash Option under
         the Plan that have become Allowed since the entry of the Interim Distribution Procedures Order,
         which will result in the holders of such claims receiving an interim distribution in the same
         amount distributed to the holders of previously allowed claims (i.e., 4.4%).

                       PLEASE TAKE FURTHER NOTICE that, in accordance with the Creditor
         Representative Plan Supplement [Docket No. 823] (the “Supplement”), the Creditor
         Representative (Craig R. Jalbert) was appointed as of the Effective Date to perform the duties
         and obligations of the Creditor Representative under the Plan, the Confirmation Order, and the
         Supplement. The Reorganized Debtor has consulted with the Creditor Representative and his
         Claims counsel with respect to the proposed Additional Distribution, and the Creditor
         Representative has no objection to the Additional Distribution.




         1
             The last four digits of the Reorganized Debtor’s federal tax identification number are 6929. The Reorganized
             Debtor’s headquarters are located at 8465 N. Pima Road, Scottsdale, AZ 85258.
         2
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
25787575.1
                     Case 13-11952-MFW        Doc 1891     Filed 12/30/19     Page 2 of 2



                        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Additional
         Distribution, must be filed on or before January 14, 2020 at 4:00 p.m. (ET) (the “Objection
         Deadline”) with the United States Bankruptcy Court for the District of Delaware, 824 Market
         Street, 3rd Floor, Wilmington, Delaware 19801, and served upon the undersigned counsel to the
         Reorganized Debtor so that the objection is received on or before the Objection Deadline.

                       PLEASE TAKE FURTHER NOTICE that, pursuant to the Interim Distribution
         Procedures Order, if no objections are received by the Objection Deadline, the Reorganized
         Debtor shall be authorized to make the Additional Distribution without further order of the
         Court.

         Dated: December 30, 2019
                Wilmington, Delaware
                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                /s/ Ashley E. Jacobs
                                                Edmon L. Morton (No. 3856)
                                                Ashley E. Jacobs (No. 5635)
                                                Elizabeth S. Justison (No. 5911)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, DE 19801
                                                (302) 571-6600
                                                (302) 571-1253 (Fax)
                                                emorton@ycst.com
                                                ajacobs@ycst.com
                                                ejustison@ycst.com

                                                Counsel to the Reorganized Debtor




25787575.1

                                                      2
